Filed 4/26/22 P. v. Crane CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO


THE PEOPLE,                                                           B312187

         Plaintiff and Respondent,                                    (Los Angeles County
                                                                      Super. Ct. No. A146112)
         v.

RICHARD JOSEPH CRANE,

         Defendant and Appellant.


         THE COURT:
      On November 3, 1981, defendant and appellant
Richard Joseph Crane was convicted after a court trial of
kidnapping (Pen. Code, § 207), assault (Pen. Code, § 245), and
second degree murder (Pen. Code, § 187). He was sentenced to
a term of 24 years to life in state prison.
      On February 9, 2021, defendant filed a motion to
augment the record to include mitigating evidence relating to
youthful offender factors pursuant to People v. Franklin
(2016) 63 Cal.4th 261. Several weeks later, on February 23,
2021, he filed a petition for resentencing pursuant to Penal
Code section 1170, subdivision (d)(1).
       The trial court denied defendant’s motions on
March 17, 2021, reasoning (1) defendant already had a full
mitigation hearing in accordance with People v. Franklin,
supra, 63 Cal.4th 261; and (2) no timely motion to recall his
sentence was filed. Defendant timely filed a notice of appeal.
       Appointed counsel filed a brief raising no issues and asking
this court to conduct an independent review of the record
pursuant to People v. Serrano (2012) 211 Cal.App.4th 496.
       Where appointed counsel finds no arguable issues in an
appeal seeking postjudgment relief, the appellate court is not
required to conduct an independent review for arguable issues.
(People v. Cole (2020) 52 Cal.App.5th 1023, 1039–1040, review
granted Oct. 14, 2020, and issues for review expanded Oct. 27,
2021, S264278; see People v. Serrano, supra, 211 Cal.App.4th at
p. 503.) However, we do review any contentions or arguments
made if the defendant files his own supplemental brief or letter.
(People v. Cole, supra, at p. 1039.)
       On January 14, 2022, “the Court granted the appellant the
right to file a Brief following appellate counsel’s filing a no merit
brief.” On February 22, 2022, defendant filed a motion for
enlargement of time and relief from default. We deemed his
motion to be a request for an extension of time to file a
supplemental brief, and granted him an additional 20 days to file
a supplemental brief. To date, no such brief has been filed.
       Because neither defendant nor appellate counsel
identified an issue warranting reversal, we may treat the
appeal as abandoned. (People v. Cole, supra, 52 Cal.App.5th
at p. 1040; People v. Scott (2020) 58 Cal.App.5th 1127, 1135,




                                  2
review granted Mar. 17, 2021, S266853; People v. Figueras
(2021) 61 Cal.App.5th 108, 111, review granted May 12,
2021, S267870; but see People v. Flores (2020) 54 Cal.App.5th
266, 269 [when appointed counsel files a brief pursuant to
People v. Wende (1979) 25 Cal.3d 436 in an appeal from a
summary denial of a Pen. Code, § 1170.95 petition, a Court of
Appeal is not required to independently review the entire
record, but it can and should do so in the interests of justice];
People v. Gallo (2020) 57 Cal.App.5th 594, 598 [same]; People
v. Allison (2020) 55 Cal.App.5th 449, 456 [same].)
       Although we have concluded, consistent with People v.
Cole, that dismissal is appropriate without more, we are
mindful that our Supreme Court is currently deciding
whether such a dismissal is appropriate or whether a further,
independent examination of the record is instead required.
(See People v. Delgadillo (Nov. 18, 2020, B304441) [nonpub.
opn.], review granted Feb. 17, 2021, S266305.) In an
abundance of caution, we have independently examined the
entire record and are satisfied that defendant’s appellate
counsel has fully complied with his responsibilities and that
no arguable issues exist. (People v. Wende, supra, 25 Cal.3d
at pp. 441–443.)
      In his petition for resentencing, defendant argued that
he was wrongfully convicted “by the use of false evidence.”
He further asserts that his due process rights were violated
because the “police and prosecution withheld both
exculpatory [and] impeachment evidence . . . and used
perjury to convict” him. His claims are unsupported by the
appellate record.




                                  3
       To the extent defendant’s motion was based upon the
district attorney’s special directives, we note that those
directives are not the law of this State.
                        DISPOSITION
     The appeal is dismissed.
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




____________________________________________________________
LUI, P. J.          ASHMANN-GERST, J.            CHAVEZ, J.




                               4